DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Acknowledgement is made to the amendments filed 07/23/2021.
Claims 1, 6, and 11 have been amended. Claims 1, 3-6, and 8-11 are pending. A complete action on claims 1, 3-6, and 8-11 appears herein below. 
Applicant’s cancellation of claims 2 and 7 is sufficient to overcome the rejection set forth in the previous office action.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 4, 6, 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Subramaniam (US 2010/0211070 A1) in view of Zhang (US 2009/0137997 A1).
Regarding claim 1, Subramaniam teaches an irrigated ablation system (Fig. 1; Element 10), comprising: a probe (Fig. 1-2; 102) being configured to be inserted into a chamber of a heart (Para. [0024]), the probe (Fig. 1-2; 102) including: an electrode (Fig. 1; 106) configured to apply radiofrequency (RF) power to a myocardium in the chamber so as to ablate the myocardium (Para. [0024] & [0030]); a temperature sensor (Fig. 4; 144) configured to provide a temperature signal which is indicative of a temperature of the myocardium at a plurality of different times (Para. [0030] & [0033]); and an irrigation channel through which to irrigate the myocardium (Fig. 1; 310); a pump to pump an irrigation fluid into the irrigation channel (Fig. 1; 308); an RF signal generator configured to generate the RF power to be applied by the electrode to ablate the myocardium (Fig. 1; 200); and a controller (Fig. 1; 312) configured to: receive the temperature signal from the temperature sensor (Fig. 4; 144); calculate a rate of change of the temperature over time based on the temperature signal (Para. [0033]); calculate a temperature difference, which is equal to a current temperature measured by the temperature sensor less a preset target temperature (Para. [0037] discusses the change of irrigation rate as being “based on the difference between the measured temperature and the safety temperature set by the user”) calculate an irrigation rate (Para. [0033]) with which to irrigate the myocardium via the irrigation channel with the irrigation fluid based both on the calculated rate of change of the temperature (Para. [0033] & [0037]) and the temperature difference (Para. [0037] discusses the change of irrigation rate as being “based on the difference between the measured temperature and the safety temperature set by the user”); and provide an irrigation signal to the pump to irrigate the myocardium with the irrigation fluid at the calculated irrigation rate (Para. [0033] & [0037]), wherein the system operates in at least one of a low irrigation rate and a high irrigation rate (Fig. 7 shows a variety of magnitudes of irrigation rates, of the device, these low and high irrigation rates could be interpreted as having a low irrigation rate of 
Subramaniam further teaches the measured temperature difference as being that of cardiac tissue (Para. [0005]).
However, Subramaniam fails to teach that cardiac tissue at the measured site as being of the myocardium. 
Zhang teaches an interventional system providing ablation with regulated heating and cooling of tissue. Zhang further teaches (Para. [0003]) the measured temperature of the heart tissue is myocardial tissue. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Zhang into the device of Subramaniam as Zhang teaches (Para. [0003]) the crucial role that myocardial tissue plays in a variety of diseases such as coronary artery disease, and the relation between intra-cardiac tissue temperature and the protection of heart tissue from potential diseases.  
Regarding claim 3, Subramaniam teaches the system of 1, wherein the controller is configured to calculate the irrigation rate based on a function that yields a higher irrigation rate based on a higher rate of change of temperature (Fig. 7, Para. [0037] & [0039]).
Regarding claim 4, Subramaniam teaches the system of 3, wherein the function is configured to yield a higher irrigation rate based on a higher value of the temperature difference (Fig. 7, Para. [0037] & [0039]).
Regarding claim 6, Subramaniam teaches an irrigated ablation method comprising: generating radiofrequency (RF) power to be applied by an electrode of a probe to ablate a myocardium in a chamber of a heart (Para. [0024] & [0030]); applying the RF power to the myocardium so as to ablate the myocardium (Para. [0024] & [0030); providing a temperature signal which is indicative of a 
Subramaniam further teaches the measured temperature difference as being that of cardiac tissue (Para. [0005]).
However, Subramaniam fails to teach that cardiac tissue at the measured site as being of the myocardium. 
Zhang teaches an interventional system providing ablation with regulated heating and cooling of tissue. Zhang further teaches (Para. [0003]) the measured temperature of the heart tissue is myocardial tissue. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Zhang into the device of Subramaniam as Zhang teaches (Para. [0003]) the crucial role that myocardial tissue plays in a variety of diseases such as coronary artery disease, and the relation between intra-cardiac tissue temperature and the protection of heart tissue from potential diseases.  
Regarding claim 8, Subramaniam teaches the method of claim 6, wherein the irrigation rate is calculated based on a function that yields a higher irrigation rate based on a higher rate of change of temperature difference (Fig. 7, Para. [0033], [0037], & [0039]).
Regarding claim 9, Subramaniam teaches the method of claim 8, wherein the function is configured to yield a higher irrigation rate based on a higher value of the temperature difference (Fig. 7, Para. [0033], [0037] & [0039]).
Regarding claim 11, Subramaniam teaches a software product, comprising a non-transient computer-readable medium in which program instruction are stored, which instructions, when read by a central processing unit (CPU), causes the CPU to (Para. [0033]): receive a temperature signal which is indicative of a temperature of a myocardium of a chamber of a heart at a plurality of different times (Para. [0033]); calculate a rate of change of the temperature over time based on the temperature signal Fig. 4; 144 & Fig. 7-9, Para. [0030] & [0033]) calculate a temperature difference, which is equal to a current temperature measured by the temperature sensor less a preset target temperature (Para. [0037] discusses the change of irrigation rate as being “based on the difference between the measured temperature and the safety temperature set by the user”); calculate an irrigation rate with which to irrigate the myocardium via an irrigation channel with an irrigation fluid based at least on the calculated rate of change of the temperature (Fig. 7, Para. [0033], [0037], & [0039]) and the temperature difference (Para. [0037] discusses the change of irrigation rate as being “based on the difference between the measured temperature and the safety temperature set by the user”); and provide an 
Subramaniam further teaches the measured temperature difference as being that of cardiac tissue (Para. [0005]).
However, Subramaniam fails to teach that cardiac tissue at the measured site as being of the myocardium. 
Zhang teaches an interventional system providing ablation with regulated heating and cooling of tissue. Zhang further teaches (Para. [0003]) the measured temperature of the heart tissue is myocardial tissue. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Zhang into the device of Subramaniam as Zhang teaches (Para. [0003]) the crucial role that myocardial tissue plays in a variety of diseases such as coronary artery disease, and the relation between intra-cardiac tissue temperature and the protection of heart tissue from potential diseases.  

Claims 5 and 10  are rejected under U.S.C. 103(a) as being unpatentable over Subramaniam (U.S. 2010/0211070 A1) in view of Zhang (US 2009/0137997 A1) further in view of Harlev (U.S. 2017/0312025 A1).
Regarding claims 5 and 10, Subramaniam teaches the system and method as substantially claimed in claims 4 and 9, and further teaches calculating the irrigation rate (Fig. 7, Para. [0033]) based .


Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive.
Specifically, applicant argues that Subramaniam only discloses flow rate as a function of: temperature, and rate of temperature change which is the difference between measured temperature and safety temperature set by the user. 
The applicant argues that Subramaniam teaches the flow rate as a function of: temperature. This being different to that of the applicant’s claimed invention which is a function of: calculated rate of temperature change. The examiner argues that the flow rate is taught as a function of: rate change, as can be seen in Fig. 7; column labeled “Rate of Change (˚C/Sec.)”, Subramaniam further teaches this fluid flow rate as being a function of the rate of change of the measured temperature, specifically the measured temperature at the tip where fluid is being supplied. This can be seen in Para. [0009] which states “the present inventions control the fluid flow rate as a function of … the rate of change of the measured temperature”. Further in view of the applicant’s arguments that the flow rate is a function of temperature and not the rate of temperature change, the units of the rate of change is ˚C over the changing time in seconds, which is by definition a rate of change. 
The applicant additionally argues that Subramaniam teaches the flow rate as a function of: rate of temperature change which is the difference between measured temperature and safety temperature set by the user. This being different to that of the applicant’s claimed invention which is a function of: temperature difference which is the current temperature of the myocardium minus a preset temperature. The examiner argues that the flow rate is taught as a function of the current temperature minus a preset temperature, as can be seen in Fig. 7, Para. [0037]. The preset temperature of the applicant’s invention is taught in Subramaniam, as in the illustrated example 45 ˚C is stated as being the “preferred temperature”. The table titled “Unit-Based Flow Rate Control” of Fig. 7 discusses the flow rate is controlled by unit-based adjustments from a bas flow rate which may be any desirable flow rate, such as 15 mL/min as stated in Para. [0036]. This magnitude of base flow rate is determined from two measured variables, the first being the measured rate of temperature change over time as discussed in the previous paragraph, the second being the measured temperature in comparison to the preferred temperature. This comparison is interpreted as the difference between the measured current temperature and the preset temperature. To further exemplify this control, as stated in Para. [0037], if the measured temperature is at the preferred temperature of 45 ˚C and the measured temperature is not changing “the temperature is constant (i.e.  of rate of change is 0.0)”, then there will be no change in the rate at which the fluid is flowing or being supplied. If, however, as further discussed in Para. [0037], the measured temperature is not at the preferred 45 ˚C, and is instead at 55 ˚C, and the temperature is increasing at 2 ˚C/sec, the flow rate of the fluid will be increased as “the flow rate will be set at four units above the base flow rate”.
Therefore, the flow rate is based on both the rate of change of the measured temperature, and the difference between the measured temperature and the preferred temperature, as compared to the argument of the applicant that it is a function of: temperature, and rate of temperature change which is the difference between measured temperature and safety temperature set by the user. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/L.R.L./Examiner, Art Unit 3794